Citation Nr: 0840858	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-03 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
2 with diabetic nephropathy and preproliferative diabetic 
retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the RO 
in Cleveland, Ohio, which denied service connection for 
diabetes mellitus type 1 with diabetic nephropathy and 
preproliferative diabetic retinopathy in both eyes.  
Thereafter, the RO readjudicated the issue as a claim of 
service connection for type 2 diabetes mellitus with diabetic 
nephropathy and preproliferative diabetic retinopathy.  

Subsequent to the issuance of the January 2008 Supplemental 
Statement of the Case (SSOC), the veteran submitted 
additional evidence which was not considered by the RO.  The 
veteran, through his representative, has waived RO 
consideration of that evidence in a September 2008 
submission.  As such, the Board may consider the appeal.  
38 C.F.R. § 20.1304 (2008).

In September 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A personal 
hearing was also held in August 2007 at the RO.  Transcripts 
of these proceedings have been associated with the claims 
file.  


FINDING OF FACT

Giving the veteran the benefit of the doubt, the evidence is 
at least in equipoise that he has diabetes mellitus type 2 
that is related to active service.


CONCLUSION OF LAW

The veteran's diabetes mellitus type 2 was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, 
the Board is granting in full the benefit sought on appeal.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The veteran contends he has diabetes mellitus type 2 as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including diabetes mellitus, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  A veteran who served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1040 (Fed.Cir. 1994); Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  The United States Court 
of Appeals for Veterans Claims has specifically held that the 
provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current disability.  See 
id.  His private medical records indicate that he was 
diagnosed with diabetes mellitus in the early 1990s and that 
he has been receiving ongoing treatment over the years for 
this condition.  The veteran's diabetes mellitus was 
confirmed at his February 2006 VA examination and by 
subsequent VA medical opinions.  Although there is 
conflicting medical evidence concerning whether the nature of 
his diabetes mellitus is type 1 or type 2, as further 
discussed below, the evidence clearly establishes that the 
veteran does indeed have a current diagnosis of diabetes 
mellitus.  

A review of the record indicates that there is no evidence 
that the veteran's diabetes mellitus had its onset in service 
or within one year of discharge.  His service medical records 
are negative for any complaints, treatment or a diagnosis 
relating to diabetes mellitus, and there are no findings of 
elevated blood glucose levels.  The veteran's service records 
do, however, present evidence of an in-service injury, i.e., 
exposure to herbicides.  See Hickson, 12 Vet. App. at 253.  
His DD Form 214 confirms he had over a year and two months of 
service in Vietnam; therefore he is presumed to have been 
exposed to Agent Orange.  See 38 U.S.C.A. § 1116(b); 
38 C.F.R. § 3.307. 

The inquiry that follows is whether there is medical evidence 
of a nexus between the in-service injury and the current 
disability.  See Hickson, supra.  As noted above, type 2 
diabetes is a disease that is presumptively associated with 
herbicide exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  In this regard, the veteran's 
entitlement to service connection is contingent on whether 
the nature of his diabetes mellitus is type 1 or type 2.  The 
veteran contends that there is competent medical evidence 
establishing that he has type 2 diabetes, which in turn must 
be presumed to be the result of his exposure to Agent Orange.  

An October 2005 private medical statement from S.S. Reddy, MD 
at The Cleveland Clinic Foundation states that the veteran 
most likely has type 2 diabetes.  However, at his February 
2006 VA examination, the veteran was diagnosed with diabetes 
mellitus type 1 on insulin.  The examiner noted that a C-
peptide level of less than 0.05 indicated type 1 diabetes 
mellitus.  

The veteran has submitted a June 2006 medical statement from 
Dr. Reddy which notes that recent tests suggest type 1 
diabetes to be unlikely.  Dr. Reddy explained that it was not 
uncommon for a person with type 2 diabetes to have low 
insulin levels and low C-peptide levels at the very end of 
the natural history of type 2 diabetes as the pancreas fails.  
In view of this opinion, the veteran's claims file was sent 
back to the previous VA examiner in November 2006 for further 
review and to obtain a medical opinion.  The diagnosis 
rendered was again type 1 diabetes mellitus.  The examiner 
noted that the veteran's presentation, history and C-peptide 
was much more consistent with type 1 diabetes mellitus than 
type 2.  

Subsequently, medical treatment records from The Cleveland 
Clinic Foundation were associated with the record.  In 
December 2007, the veteran's claims file was forwarded to a 
different VA examiner for a new medical opinion.  This 
examiner stated that given the lack of record surrounding the 
veteran's initial diagnosis, intervening treatment, and level 
of control, it was difficult to determine which type of 
diabetes the veteran was burdened with.  He noted that the 
duration since diagnosis and comorbid conditions could be 
consistent with atypical type 2 diabetes, but that the 
abundance of evidence favored type 1 diabetes mellitus.  

Thereafter, the veteran submitted a May 2008 medical 
statement from Dr. Reddy, along with additional records 
showing the veteran's earlier years of medical treatment at 
The Cleveland Clinic.  Dr.  Reddy's statement provides 
details of the veteran's history of diabetes and explains 
that the veteran has behaved like other patients with type 2 
diabetes and gone on to be insulin dependent.  The additional 
medical records reveal that in 1995, a couple years after the 
veteran had initially been diagnosed with diabetes mellitus, 
his diabetes mellitus was documented as being type 2.  

The Board has weighed the medical evidence and finds that the 
evidence is at least in equipoise as to whether the veteran 
has diabetes mellitus type 2, as opposed to type 1.  While 
there are conflicting opinions concerning the nature of the 
veteran's diabetes mellitus, the medical statements from Dr. 
Reddy are more probative because Dr. Reddy has been treating 
the veteran for his diabetes for over a decade, has firsthand 
knowledge of the veteran's condition, and is familiar with 
the history of the veteran's diabetes.  Additionally, the 
earliest documented evidence of treatment for the veteran's 
diabetes mellitus reflects a definitive diagnosis of type 2 
diabetes, which further supports Dr. Reddy's opinion.  
Medical records dated as recently as March 2008 likewise 
indicate that the veteran has type 2 diabetes.  

Furthermore, although the December 2007 VA medical opinion 
states that it is difficult to determine the nature of the 
veteran's diabetes mellitus in part because of the lack of 
record surrounding the veteran's initial diagnosis, it also 
acknowledges the possibility that the veteran's condition 
could be atypical type 2 diabetes.  It is noted that records 
of treatment from when the veteran was initially diagnosed 
with diabetes are not available.  However, medical evidence 
received after the December 2007 VA opinion reveal that just 
two years after the initial diagnosis, the veteran's diabetes 
mellitus was being treated as type 2.  Accordingly, resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that there is credible medical evidence that the veteran 
currently has diabetes mellitus type 2.  In this regard, the 
veteran's type 2 diabetes, which is associated with herbicide 
exposure, is presumed to have been incurred in service even 
though there is no evidence of diabetes during service.  See 
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In light of the foregoing, the Board concludes that the 
evidence is at least evenly balanced as to whether the 
veteran's has diabetes mellitus type 2 that is related to 
active service, and, therefore, service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
reaching this decision.  See 38 U.S.C. § 5107(b) (West 2002); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.


ORDER

Entitlement to service connection for diabetes mellitus type 
2 with diabetic nephropathy and preproliferative diabetic 
retinopathy is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


